DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “a though-hole” but then the claim later recites “the at least one through-holes” rendering the scope of the claim unclear. Examiner suggests amending lines 2-3 of the claim to recite --at least one through-hole-- to maintain clarity in the claim and keep the possible of pluralities which is also required in the claim.
Claim 9, line 7 recites “registers” which lacks antecedent basis in the claim rendering the claim indefinite.
Regarding claim 9, Examiner is unclear as to how this claim further limits the scope of the claims from which it depends. Amendments or arguments are required to overcome this rejection.
Claim 11 recites that the fasteners mate with the depression on the stub end, but the previous claims require they mate with the depressions on the body. As per the specification, Examiner believes that these are not supposed to be simultaneous conditions, therefore the scope of the claim is indefinite as it is not clear if the claim is requiring all three to be mated by the fasteners or if the claim is a different condition of the kit. Further clarity is required. 
Regarding claim 12, Examiner is unclear as to how this claim further limits the scope of the claims from which it depends. Amendments or arguments are required to overcome this rejection.
Claims 7, 8, 10, 13-15 are rejected as depending on a rejected indefinite claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 16-22, 24, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tjader US Patent Application Publication 2008/0099242 hereinafter referred to as Tjader.
Regarding claims 1, 5, 6-8, 16-22, 24, and 26, Tjader discloses a kit comprising an elongate hollow body (20) defining a threaded internal surface (26) and at least on externally disposed depression (28), at least one fastener (bolts not shown [0032]) registrable with the depression [0032], and a drill bit comprising a cutter ( not shown but attached via holes (44)) and a threaded external surface (46) that mates with the internal surface [0032]. The structures claimed in the remaining claims are shown and cited above, and therefore not repeated for brevity.

Allowable Subject Matter
Claims 3, 4, 23, 25, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the below art is considered the closest state of the art, but fails to teach more than the rejection above.
Stephenson et al US Patent RE37,975 teaches an analogous drill head with fasteners and threaded connection (see Figures 10 and 11).
Bradley et al US Patent Application Publication 2018/0087330 teaches a coupler that contains internal threads with externals grooves to receive fasteners (see (72) on the figures) but fails to teach the drill head with the hollow cavity.
Downing US Patent Application Publication 2018/0073305 teaches a coupler that contains internal threads with externals grooves to receive fasteners (see (36) at least on figure 2) but fails to teach the drill head with the hollow cavity.
Presumptively assuming exception would be taken thus not prior art:
Slaughter, Jr. US Patent Application Publication 2019/0277090 teaches analogous connection for a drill bit as shown on Figures 2 and 3 (at the bottom or left of the figure depending on orientation of paper)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA SCHIMPF whose telephone number is (571)270-7741.  The examiner can normally be reached on Monday-Friday 7:00am - 3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARA SCHIMPF/            Primary Examiner, Art Unit 3672